In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-20-00102-CV




         IN THE INTEREST OF S.B., A CHILD




     On Appeal from the 469th Judicial District Court
                  Collin County, Texas
           Trial Court No. 469-55532-2016




      Before Morriss, C.J., Burgess and Stevens, JJ.
       Memorandum Opinion by Justice Stevens
                                   MEMORANDUM OPINION

        Mekhala Bhimesh filed a timely notice of appeal on December 4, 2020.1 The clerk’s

record was filed on February 23, 2021, and the reporter’s record was filed on June 7, 2021. The

original deadline for Bhimesh’s appellate brief was July 7, 2021. On Bhimesh’s motion, that

deadline was extended to August 6, 2021. The deadline for Bhimesh to file her brief was again

extended on her motion to August 27, 2021. At that time, the Court advised Bhimesh that further

extension requests would not be granted.             Nevertheless, Bhimesh filed a third motion for

extension of time in which to file her brief. That deadline passed while Bhimesh’s motion to

retransfer this case to the Fifth Court of Appeals in Dallas was pending, which, effectively, gave

Bhimesh additional time to prepare her brief.

        After the Texas Supreme Court denied Bhimesh’s motion seeking a retransfer of this case

to the Fifth Court of Appeals, this Court granted Bhimesh’s third motion for extension of time in

which to file her brief for a period of seven days, making her brief due on or before

September 21, 2021. This Court advised Bhimesh that September 21, 2021, was the final

briefing deadline and that failure to file a brief on or before this deadline would subject her

appeal to dismissal for want of prosecution.              See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).

Bhimesh failed to meet this deadline and did not file a brief with this Court. Instead, Bhimesh

filed a fourth motion for extension of time in which to file her brief. That motion was denied,

leaving in place the September 21, 2021, deadline.



1
Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001.
                                                      2
       Bhimesh has not filed her brief in compliance with this Court’s deadline.             Having

received no brief from appellant, Bhimesh’s appeal is ripe for dismissal for want of prosecution.

Consequently, Pursuant to Rules 38.8 and 42.3 of the Texas Rules of Appellate Procedure, we

dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b), (c).




                                              Scott E. Stevens
                                              Justice

Date Submitted:        September 27, 2021
Date Decided:          September 28, 2021




                                                 3